 

 

 

; Case 1:21-mj-00092-EPG Document 7 Filed 09/09/21 Page 1 of 3
AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release Page | of 3 Pages

 

for the

UNITED STATES DISTRICT COURT FIL ED

Eastern District of California

SEP 09 2994
UNITED STATES OF AMERICA, . , CL
° ) Acti K US. DISTRIC
ASTERN D T COURT
) Case No. . 1:21-MJ-0009295PGTY CFERK
BENJAMIN MARTIN, )

 

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: United States District Court, 2500 Tulare Street, Fresno, California
Place

 

 

on 9/22/2021 at 2:00 pm before the Magistrate Judge Sheila K. Oberto

Date and Time

 

If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

Defendant’s release on bond is delayed until the first working day at 8:30 a.m. following the
surrendering of your passport and the posting of the $15,000 cash bond, at which time you are
to immediately report to the Fresno Pretrial Services Office for installation of your location
monitoring equipment.
 

 

Case 1:21-mj-00092-EPG Document 7 Filed 09/09/21 Page 2 of 3

 

4
Ao. 1998 (Rev. 09/08- EDCA {Fresno]) Additional Conditions of Release (General) Page[ 2] of [3] Pages
! MARTIN, Benjamin .

Doc. No. 1:21-MJ-00092-EPG
ADDITIONAL:CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
- persons and the community, it is FURTHER ORDERED that the release of the defendant-is subject to the conditions marked below:

4M (6) The defendant is placed in the custody of:
Name of person or organization Brian Martin

who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the
defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of

 

    

release or disappears.
SIGNED:
(7) The defendant musth. :
w (a) report on a regular basis to the following agency: :
Pretrial Services and comply with their rules and regulations; :
yw (b) reside at a location approved by the PSO, and not move or be absent from this residence for more than 24 hrs.

without prior approval of PSO; travel restricted to Eastern District of California and Washington D.C. for court
purposes only, unless otherwise approved in advance by PSO;

(c) report any contact with law enforcement to your PSO within 24 hours;

(d) cooperate in the collection of a DNA sample;

(e) not possess, have in your residence, or have access to a firearm/ammunition, destructive device, or other
dangerous weapon; additionally, you must provide written proof of divestment of all firearms/ammunition,
currently under your control;

Mi (f) submit to drug and/or alcohol testing as approved by the Pretrial Services Officer. You must pay all or part of the

costs of the testing services based upon your ability to pay, as determined by the Pretrial Services Officer; i
(g) refrain from excessive use of alcohol, or any use of a narcotic drug or other controlled substance without

a prescription by a licensed medical practitioner; and you must notify Pretrial Services immediately of any

prescribed medication(s). However, medical marijuana, prescribed and/or recommended, may not be used;

Mw (h) surrender your passport to the Clerk, United States District Court by September 9, 2021 at 4:00 p.m., and you
must not apply for or obtain a passport or any other travel documents during the pendency of this case;

(@) comply with the Criminal Protective Orders issued by the Fresno County Superior Court on January 11, 2019 {
and May 25, 2021;

| (j) execute a bond or an agreement to forfeit upon failing to appear or failure to abide by any of the conditions of

release, the following sum of money or designated property: A $15,000 cash bond to be posted by September 9,

_ 2021 at 4:00 p.m., to be replaced by a full equity bond secured by the property owned by Cara Gray and Brian
Martin. The property bond is to be posted by October 8, 2021; 2
vj (k) participate in the following Location Monitoring program component and abide by all the requirements of the ;
program, which will include having a location monitoring unit installed in your residence and a radio frequency
transmitter device attached to your person. You must comply with all instructions for the use and operation of i
said devices as given to you by the Pretrial Services Agency and employees of the monitoring company, You
must pay all or part of the costs of the program based upon your ability to pay as determined by the PSO; HOME i
DETENTION: You must remain inside your residence at all times except for employment; education; religious H
services; medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered i
obligations; or other essential activities pre-approved by the pretrial services officer. Essential activities include i
haircuts, DMV appointments, banking needs, or other activities that cannot be completed by another person on ‘

your behalf; and,
USMS SPECIAL INSTRUCTIONS:
(1) your release on bond is delayed until the first working day at 8:30 a.m. following the surrendering of your passport

and the posting of the $15,000 cash bond, at- which time you are to immediately report to the Fresno Pretrial i
Services Office for installation of your location monitoring equipment. |

 

SAA

&

"ao Rae eM teats a

 

I
 

 

  

a

. attempt. to intimidate a witness,. victim, juror,. informant, or officer of the court. ‘The. pénalties for tampering, retaliation, or
- intimidation are significantly more serious if they involve a- killing or attempted killing.

 

 

 

= a - ADVICE OF PENALTIES AND SANCTIONS

TO THE’ DEFENDANT:

 

YOU ARE ADVISED OF THE FO LLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order, of detention, a forfeiture.of any bond, and a prosecution for contempt of court and could result j in
imprisonment, a fine, or both. :
While on release, if you commit a federal, felony. otfense the punishment i is an additional prison term of not more than ten years —
and for a federal misdemeanor offense the punishment isan additional prison term. of not more than one year. This sentence. will be
consecutive (ie., in ‘addition to) to. any other sentence you receive.
It'is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a:criminal invest gation;

tamper. with a witness, victim, or: informant;-rétaliate or attempt to retaliate against a witness, victim; or informant; or intimidate or

Af, after release, y fou knowingly fail to appear as the coriditions of release require, or to surrender to serve.a sentence, :
you may: be prosecuted for failing: to appear or surrender and additional punishment may be imposed.. If you are.convicted of: ‘
(1) an offense punishable by death, lifé imprisonment, or imprisonment for a tenn of fifteen years or more - you will be fined
not more than $250,000 or imprisoned for not more-than 10 years, or both;
(2) an offense. punishable by imprisonment for a term of five years or more, but less.than fifteen years — you-will! be fined not
more than $250;000 or-imprisonéd for not more‘than five years, or both;
(3) any: other felony ~ you)will be.fined not-more than $250,000 or imprisoned not more than:two years, or both:
(4) amisdemeanor— you will be fined not more than $100,000 or imprisoned: not more than one year, or both.
A term of i imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you teceive. In

addition, a failure: to appear or surrender may result in.the. forfeiture of any bond posted. : ‘
i : : Con

 

a
| Acknowledgment of the Defendant :

i . j :
i acknowledge that J am the defendant in this case and that I am aware of the conditions of release. I promise; to obey all

_ conditions of release, to appear a3 directed, and: surrender to serve any sentence imposed. I am.aware of the penalties ‘and. sanctions

set forth above. -

i

i

 

 

f
f

Directions to the United States Marshal . -

( IR Tea defendant i is onpeken released after pracessing. 7 o ‘

Judicial Officer 's Signature

! Ein ¢. Figen J... Mayra “Te

Printed title

DISTRIBUTION: COURT DEFENDANT = PRETRIAL SERVICE U.S, ATTORNEY — U.S. MARSHAL

 
